EXAMINER’S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In lines 3-6 of page 12 of the Specification, 
“(See, e.g., 3GPP RAN WG2, "LS on relaxed performance requirements", R2-132239, available at http://www.3gpp.org/ftp/tsg_ran/WG2_RL2/TSGR2_82/Docs/R2-132239.zip.)” 
has been corrected to:
-- (See, e.g., 3GPP RAN WG2, "LS on relaxed performance requirements", R2-132239.) --.  

In lines 28-29 on page 24 of the Specification, 
“(see 3GPP TS 36.133, available at www.3gpp.org)” 

-- (see 3GPP TS 36.133) --.  

In lines 23-24 on page 28 of the Specification, 
“(See 3GPP TS 36.331, available at www.3gpp.org.)”
has been corrected to:
-- (See 3GPP TS 36.331.) --.

Note that the above amendments have been made because hyperlinks are not permitted in U.S. Patent documents.  See MPEP § 608.01, section VII.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 39, the prior art of record does not disclose or render obvious the limitations of “wherein selecting the measurement gap pattern comprises selecting a non-zero number of measurement gaps for each measurement gap burst such that which non-zero number is selected is based on a duplex mode for the mobile terminal and/or based on the radio access technology (RAT) of a target carrier for offloading measurements by the mobile terminal” in combination with all other claim limitations.  Therefore, claim 39 is allowable over the prior art of record.  
Regarding claim 50, the prior art of record does not disclose or render obvious the limitations of “wherein the number of measurement gaps for each measurement gap burst is based on a duplex mode for the mobile terminal and/or based on the radio access technology 
Regarding claim 58, the prior art of record does not disclose or render obvious the limitations of “wherein the processing circuit is configured to select a non-zero number of measurement gaps for each measurement gap burst such that which non-zero number is selected is based on a duplex mode for the mobile terminal and/or based on the radio access technology (RAT) of a target carrier for offloading measurements by the mobile terminal” in combination with all other claim limitations.  Therefore, claim 58 is allowable over the prior art of record.  
Regarding claim 59, the prior art of record does not disclose or render obvious the limitations of “wherein the number of measurement gaps for each measurement gap burst is based on a duplex mode for the mobile terminal and/or based on the radio access technology (RAT) of a target carrier for offloading measurements by the mobile terminal” in combination with all other claim limitations.  Therefore, claim 59 is allowable over the prior art of record.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert C Scheibel whose telephone number is (571)272-3169.  The examiner can normally be reached on Monday-Friday 8:00 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Robert C. Scheibel
Primary Examiner
Art Unit 2467



/Robert C Scheibel/Primary Examiner, Art Unit 2467                                                                                                                                                                                                        September 15, 2021